UNPUBLISHED


                                                        FILED: November 18, 2019


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               ___________________

                                    No. 18-4233
                              (3:17-cr-00130-MHL-1)
                              ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellant

v.

BILLY CURRY, JR.

              Defendant - Appellee

                               ___________________

                                    ORDER
                               ___________________

      A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 additional paper copies of their briefs and appendices

previously filed in this case within 7 days.

      This case is tentatively scheduled for argument during the January 28-31,
2020 oral argument session in Richmond, Virginia.

                                    For the Court

                                    /s/ Patricia S. Connor, Clerk